United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Forest City, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-436
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from the merit decision of the
Office of Workers’ Compensation Programs dated November 3, 2009 denying wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation due to his June 14,
2008 employment injury.
FACTUAL HISTORY
The Office accepted that on June 14, 2008 appellant, then a 35-year-old utility systems
repairer, sustained a partial distal biceps tendon rupture of his right elbow when he pulled a
circuit breaker. Appellant first sought medical treatment on July 10, 2008 and stopped work on

July 22, 2008. In late July 2008, he returned to work in a light-duty position for the employing
establishment with no wage loss.1
In a March 12, 2009 report, Dr. Michael Moore, an attending Board-certified orthopedic
surgeon, noted that, when appellant was examined on March 12, 2009, he exhibited minimal pain
in his right elbow upon flexion, supination and pronation motions. He stated that appellant
might benefit from reinsertion of the right elbow biceps tendon in the radial tiberosity.
Dr. Moore found, however, that appellant was able to return to his regular work as a utility
systems repairer for the employing establishment. In late March 2009, appellant returned to
work at no wage loss in a job with duties similar to those of his utility systems repairer job. On
April 7, 2009 Dr. Moore reported the findings of his examination on that date and stated that
appellant “will continue regular work activities.”
In a May 8, 2009 decision, the Office found that appellant was not entitled to wage-loss
compensation after March 12, 2009 due to his June 14, 2008 employment injury. It noted that
Dr. Moore had determined that appellant could return to regular duty effective March 12, 2009.
The Office indicated that appellant would continue to be entitled to receive medical benefits
from the Office related to the treatment of his June 14, 2008 employment injury as he still had
residuals of that injury.
Appellant requested a hearing before an Office hearing representative. At the August 10,
2009 hearing, he was represented by his counsel who advised that appellant did not disagree with
the factual basis for the Office’s decision but rather questioned the wording of the decision.
Counsel stated that appellant had returned to full duty with no wage loss. He agreed that at the
present time there was no temporary total disability for wage loss. Counsel argued that the
May 8, 2009 decision implied that appellant had no permanent impairment and that the issue of
permanent impairment had not been raised.
In a November 3, 2009 decision, the Office hearing representative affirmed the May 8,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the

1

The Office did not pay wage-loss compensation to appellant, although he received medical benefits related to
the treatment of his June 14, 2008 injury. Appellant used leave to cover his brief period of total disability and did
not file a claim for disability compensation.
2

5 U.S.C. §§ 8101-8193.

2

performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3
ANALYSIS
The Office accepted that on June 14, 2008 appellant sustained a partial distal biceps
tendon rupture of his right elbow when he pulled a circuit breaker. After a brief work stoppage,
he returned to work in a light-duty position for the employing establishment with no wage loss.
In late March 2009 appellant returned to work, still with no wage loss, in a job with duties that
were very similar to those of his utility systems repairer job.
The Board finds that appellant is not entitled to wage-loss compensation due to his
June 14, 2008 employment injury. On March 12, 2009 Dr. Moore, an attending Board-certified
orthopedic surgeon, determined that appellant could return to regular duty effective that day.4 At
the time, appellant was working at the employing establishment in a position with no wage loss
relative to his date-of-injury job. Shortly after March 12, 2009 he returned to regular duty again
with no wage loss. For these reasons, the Office properly found that appellant is not entitled to
wage-loss compensation.5
CONCLUSION
The Board finds that the Office properly determined that appellant is not entitled to wageloss compensation due to his June 14, 2008 employment injury.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989). Disability means the incapacity, because of an employment
injury, to earn wages the employee was receiving at the time of the injury. It may be partial or total. See 20 C.F.R.
§ 10.5(f).
4

On April 7, 2009 Dr. Moore reported the findings of his examination on that date and stated that appellant “will
continue regular work activities.”
5

The Board notes that this decision does not preclude appellant from seeking a schedule award for permanent
impairment related to the 2008 right elbow injury.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2009 is affirmed.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

